DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Graph-Bert: Only Attention is Needed for Learning Graph Representations”).
Regarding Claim 1,  Zhang et al discloses a method for learning a knowledge representation, the method comprising: sampling a sub-graph of a knowledge graph from a knowledge base (Based on the node context concept, we can also represent the set of sample graph batches as set G={g1, g2, …g|v|}, and gi denotes the subgraph sampled for vi (as the target node) (section 3.1, last paragraph); serializing the sub-graph of the knowledge graph to obtain a serialized text (Therefore, we still propose to serialize he input subgraph nodes in certain ordered list instead) (section 3.2, first paragraph); and reading, using a pre-trained language model, the serialized text in an order in the sub-graph of the knowledge graph, to perform learning to obtain a knowledge representation of each word in the serialized text (the graph transformer used in this paper introduces a mask matrix variable M(i) … Matrix M(i) can learn the subgraph context information) (section 3.3, first paragraph).
Regarding Claim 3, Zhang et al discloses the method, wherein the serializing the sub-graph of the knowledge graph to obtain a serialized text, comprises: performing a breadth traversal in the sub-graph of the knowledge graph to obtain the serialized text (Therefore, we still propose to serialize he input subgraph nodes in certain ordered list instead) (section 3.2, first paragraph).
Claims 7 and 13 are rejected for the same reason as claim 1.
Claims 9 and 15 are rejected for the same reason as claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Leskovec et al. (“Sampling from Large Graphs”).  
Regarding Claim 2, Zhang et al fails to teach the method, wherein the sampling a sub-graph of a knowledge graph from a knowledge base, comprises: sampling a node from the knowledge base according to a preset sampling ratio (; and selecting a child node using the node as a starting point according to a preset sampling probability, and walking continuously until reaching a preset sampling depth, to obtain the sub-graph of the knowledge graph.
Leskovec et al teaches the method, wherein the sampling a sub-graph of a knowledge graph from a knowledge base, comprises: sampling a node from the knowledge base according to a preset sampling ratio (First, we introduce three sampling algorithms based on random node selection) (section 3.3.1); and selecting a child node using the node as a starting point according to a preset sampling probability, and walking continuously until reaching a preset sampling depth, to obtain the sub-graph of the knowledge graph (The common idea in this family of sampling techniques is that we first select a node uniformly at random and then explore the nodes in it’s the vicinity) (section 3.3.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang with the teachings of Leskovec to derive the best representation of the sampling data from the sub-graph.
Claims 8 and 14 are rejected for the same reason as claim 2.
Allowable Subject Matter
Claims 4-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “inputting the serialized text into the pre-trained language model, and reading the serialized text using the pre-trained language model based on the mask matrix and the hierarchical code corresponding to the serialized text, to perform learning to obtain the knowledge representation of each word in the serialized text” as recited in claims 4, 10, and 16.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/09/2020, 03/07/2022, and 03/17/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Niu et al. (US 11,341,366) discloses a cross-modality processing method related to natural language processing technologies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672